Citation Nr: 1142199	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  08-11 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to non-service connected pension benefits.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1971 to September 1975.  
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a May 2007 letter decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's claim of entitlement to non-service connected pension benefits.

In November 2009, the Veteran testified at a hearing at the RO before the undersigned and a copy of that transcript has been associated with the claims folder. 

In January 2010, the Board remanded for further development, which has been accomplished, and the case has been returned to the Board for adjudication. 


FINDINGS OF FACT

 1.  The Veteran has repeatedly failed, without alleging or showing good cause, to respond to inquiries concerning his claim and to provide supportive data relating to his claim.

2.  There is insufficient evidence upon which to render an informed decision as to whether the Veteran meets the financial criteria for entitlement to non-service-connected disability pension. 


CONCLUSION OF LAW

The claim of entitlement to non-service-connected pension must be denied based on the Veteran's failure to cooperate in submitting supportive evidence.  38 U.S.C.A. 
§ 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.321, 3.340, 3.342, 3.655, 4.15, 4.16, 4.17 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall Considerations

As noted above, the Board remanded this matter in January 2010.   The Board instructed the RO to request that the Veteran provide all outstanding evidence necessary to make a determination in his case.  The Board specifically indicated that the RO must provide the Veteran with a clear summary of all information required, and an explanation of the type and kind of evidence he needs to submit to fulfill the requirement to submit the necessary evidence.  A copy of any letters sent to the Veteran was also to be sent to his representative.  In a February 2010 letter, the RO provided the Veteran with all the requisite information requested in the Board's January 2010 remand instructions and a copy of the letter was also sent to the Veteran's representative.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  However, the Board finds that the provisions of the VCAA are not applicable to the Veteran's claim of entitlement to non-service-connected pension because this decision turns on a matter of law rather than on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  Accordingly, no further notification and/or assistance are required under the VCAA.  VAOPGCPREC 5-2004 (June 23, 2004). 

Notwithstanding the foregoing, the Board notes that letters were sent to the Veteran in November 2005 and February 2010 which contained a full description of VA's duty to assist him in obtaining records from federal agencies and other records, as well as his responsibility to submit required information, and set forth the requirements to receive non-service-connected disability pension.  In addition, the April 2008 Statement of the Case included the laws and regulations pertaining to entitlement to the benefits sought.  Neither the Veteran nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  

The Board concludes that no further notification or development of evidence is required.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The U.S. Court of Appeals for Veteran Claims (Court) has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Pertinent Criteria, Factual Background, and Analysis

Essentially, pension is a monthly or other periodic payment made by VA to a veteran because of service, age, or nonservice-connected disability, or to a surviving spouse or child of a veteran because of the nonservice-connected death of the veteran.  The amount of pension actually received is the difference between the recipient's countable income and the maximum annual rate permitted by VA given the recipient's circumstances.  Pension is not payable if the recipient's countable annual income exceeds the maximum limitation given the recipient's circumstances as set forth in the legislation.  See generally 38 U.S.C.A. §§ 101, 1501 et seq.

Nonservice-connected pension is a benefit payable by VA to a veteran of a period of war because of permanent and total disability.  Income eligibility for pension, and the amount of any pension payable, is determined by subtracting the veteran's annual family countable income from the maximum annual pension rate applicable to the veteran's circumstances.  The maximum annual pension rate is adjusted from year to year.  

In determining the veteran's annual countable income, payments of any kind from any source shall be counted as income during the 12-month annualization period in which received, unless specifically excluded.  See 38 U.S.C.A. § 501;38 C.F.R. 
§§ 3.271, 3.272.  Recurring income means income which is received or anticipated in equal amounts, and at regular intervals, and which will continue throughout an entire 12-month annualization period.  See 38 C.F.R. § 3.271(a)(1).  Whenever there is a change in the maximum annual pension rate, or in the veteran's family income, the monthly rate of pension payable shall be adjusted effective the date of change.  See 38 U.S.C.A. § 501; 38 C.F.R. § 3.273.

Certain unreimbursed medical expenses (in excess of five percent of the maximum annual pension rate) may be excluded from countable income for the same 12-month annualization period to the extent they were paid. 38 C.F.R. § 3.272(g).  Income from Social Security Administration (SSA) disability benefits is not specifically excluded under 38 C.F.R. § 3.272, and therefore is included as countable income.

In this case, the RO sent several letters to the Veteran throughout the course of the appeal indicating that information was lacking in his case; none of these letters was returned as undeliverable.  In particular, a January 2006 letter from the RO requested that the Veteran provide statements from his financial institution showing interest or dividends received; the Veteran submitted a bank statement showing deposits to his account but did not identify the amount of interest or dividend he received from savings.  In a June 2006 letter, the RO requested information regarding the current balance of his savings account and information regarding income from all sources.  The Veteran submitted a copy of a paystub but did not provide the information regarding the current balance of his savings account or information regarding interest or dividends.  In September 2006, the RO requested paystubs or statement from each temporary service showing the gross monthly amounts received from October 11, 2005, to the date of the letter.  The Veteran submitted payment information for weeks ending May 7, 2006, to July 23, 2006.  In January 2007, the RO indicated that it needed income information covering the period from October 11, 2005, to January 26, 2006.  In response, the Veteran indicated that he had no income from October 11, 2005, to January 26, 2006, and was not employed again until March 2006 and not employed full-time until June 2006.  In March 2007, the RO requested that the Veteran complete and return the enclosed VA Form 21-0517-1, Improved Pension Eligibility Verification Report showing his and his child's income, net worth, and unreimbursed medical expenses for the periods October 11, 2005, to October 31, 2006; January 1, 2006, to December 31, 2006; January 1, 2007, to December 31, 2007.  In response, the Veteran returned VA Form 21-0517-1 and reported wages for the period October 11, 2005, to October 31, 2006, but did not provide the remainder of information requested.  

As previously noted in the Board's January 2010 remand, during his November 2009 hearing, the Veteran appeared confused as to the outstanding paperwork in his case.  Accordingly, the Board remanded for another notification to be sent to the Veteran.  Subsequently, the RO sent the Veteran a letter in February 2010 which provided the Veteran with a clear summary of all information required, and an explanation of the type and kind of evidence he needs to submit to fulfill the requirement to submit the necessary evidence.  In its letter, the RO specifically indicated that it needed the Veteran to provide interest income for his saving accounts in the amount of $23,000 from October 11, 2005, and enclosed five VA Form 21-0516-1 for each year starting October 2005 and requested that the Veteran fill out a form for each year.  To date, neither the Veteran nor his representative has submitted any additional information, to include the requested financial information.  

VA's duty to assist the Veteran in the development of his claim is not a one-way street.  He is obligated to cooperate when he is asked for information which is essential in obtaining relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  While VA does have a duty to assist the appellant in the development of his claim, that duty is not limitless and the claimant must be prepared to cooperate with VA's efforts to obtain all relevant evidence.  Olson v. Principi, 3 Vet. App. 480, 483 (1992).  The Court has clearly held that, if a claimant does respond to requests for information, there is no burden on VA to "turn up heaven and earth" to find him.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Here, the Veteran has not communicated with the RO since April 2008, despite attempts by VA to communicate with him.

In this case, VA, and specifically the Board, has gone to considerable lengths to obtain information to assist the Veteran with his claim.  Many notifications via numerous documents were sent to the Veteran's last known address of record, and this and other correspondence and documents which have been sent there on other occasions have not been returned as undeliverable.  If he is not at the location he gave VA, in essence there is simply no indication as to where he may be.

The Court has held that failure to submit additional evidence in order to facilitate the claims adjudication process may be considered as abandonment of the claim.  Morris v. Derwinski, 1 Vet. App. 260 (1991).  Clearly, the Veteran in this case was well aware of the necessity of providing additional financial evidence in light of the Board's remand instructions as well as the RO's letters throughout the course of the appeal.  Because he failed to submit required information, the Board concludes that there is insufficient financial information upon which to make a decision on this claim.  

In reaching this conclusion, the Board has considered whether the benefit sought on appeal can be awarded without the requested financial information.  However, in this case, there is basically no useful/complete financial evidence of record as previously indicated by the Board's January 2010 remand.  Therefore, for the reasons and bases set forth herein, the Board further finds that, in the absence of additional pertinent information with regard to the Veteran's income, a matter which is entirely within his sole power to provide, entitlement to the benefit sought on appeal cannot otherwise be established or confirmed.  



ORDER

Entitlement to non-service connected pension benefits is denied.



____________________________________________
L.J. BAKKE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


